Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

THE STATE OF NEW MEXICO, ex rel.
HECTOR BALDERAS,
ATTORNEY GENERAL,

Plaintiff,
VS. Civ. No. 20-1355 KG/KRS
STERIGENICS U.S., LLC, SOTERA
HEALTH HOLDINGS, LLC,
SOTERA HEALTH LLC, and
SOTERA HEALTH COMPANY,

Defendants.

MEMORANDUM OPINION AND
ORDER REMANDING CASE TO STATE COURT

Since 1989, Defendants have used ethylene oxide (EtO), a toxic gas, at their Santa Teresa
Plant to sterilize and fumigate, inter alia, medical devices. At the end of December 2020,
Plaintiff filed a lawsuit in the Third Judicial District Court, Dona Ana County, State of New
Mexico, alleging state law claims against Defendants for harmful EtO emissions. Defendants
subsequently removed the case to federal court on the basis that the action gives rise to federal
question jurisdiction. In response to the removal, Plaintiff filed the instant “The State of New
Mexico’s Motion to Remand” (Motion to Remand). (Doc. 4). The Motion to Remand is now
fully and timely briefed. See (Docs. 14-17). Having considered the briefing, the Complaint (1-

2), the controlling law, and for the following reasons, the Court grants the Motion to Remand.
Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 2 of 11

I. The Complaint (Doc. 1-2)

A, Summary of Factual Allegations

Plaintiff alleges that “[s]ince 1989, Defendants have used and continue to use substantial
quantities” of EtO “in their industrial sterilization processes at the Santa Teresa Plant.” (Doc. 1-
2) at] 6. Plaintiff maintains that EtO is “a highly toxic, carcinogenic air pollutant...” Id. In
fact, according to Plaintiff, “[t]he National Toxicology Program, a federal program, has
recognized EtO as a known human carcinogen since 2000, and as a likely human carcinogen
since 1985.” Id. at § 8. Also, in 2016, the United States Environmental Protection Agency’s
(EPA) Integrated Risk Information System “program released an evaluation of EtO
carcinogenicity, noting “that EtO is a mutagenic carcinogen that causes cancer by damaging
DNA in cells, which is then duplicated when the cells divide.” Jd. at J 10.

Plaintiff alleges that “EtO emitted by Defendants from the Santa Teresa Plant has
significantly deteriorated air quality in Santa Teresa and surrounding communities for decades,
and has materially contributed to increased health risks suffered by residents of such
communities.” Jd. at] 17. According to Plaintiff, in 2018, “the EPA published results from its
2014 National Air Toxics Assessment” study which found that “residents of Santa Teresa and
surrounding locations are at a statistically significantly increased risk of developing cancer” due
to EtO exposure. Jd. at § 21.

Plaintiff contends that Defendants know that EtO is a dangerous air pollutant. See id. at
{| 87-107. Even so, Plaintiff asserts that “Defendants have long promoted the environmental
safety of their EtO sterilization and fumigation practices.” Jd. at ] 154. Plaintiff alleges that

“[dJuring the initial permit application process and subsequent modification application
Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 3 of 11

processes, Defendants misrepresented or omitted material information from the New Mexico
Environment Department and its predecessor agency.” Jd. at § 146. Plaintiff maintains that

[e]ven if Defendants had lawfully obtained air quality permits, made no

misrepresentations or omissions during the approval and modification processes, and

complied with all permit conditions ... such permits would not relieve Defendants from
the obligation to otherwise comply with State law, including Defendants’ common-law
duties to the State, the local community in and around Santa Teresa, and the New Mexico
public in general.

Id. at J 148.

B. Causes of Action

Plaintiff filed suit in state court bringing several state law causes of action. Relevant to
this Motion to Remand, Plaintiff brings a common law public nuisance cause of action and a
cause of action under the New Mexico public nuisance statute, NMSA 1978, § 30-8-1 (2004
Repl. Pamp.).

New Mexico courts recognize that “common law public nuisance is similar to the New
Mexico public nuisance statute, Section 30-8-1.” State ex rel. Vill. of Los Ranchos de
Albuquerque v. City of Albuquerque (City of Albuquerque II), 1994-NMSC-126, J 52, 119 N.M.
150; see also City of Albuquerque v. State ex rel. Vill. of Los Ranchos de Albuquerque (City of
Albuquerque I), 1991-NMCA-015, § 15, 111 N.M. 608 (deeming “it unnecessary to distinguish
between” statutory public nuisances and common law public nuisances). Section 30-8-1
provides that “[a] public nuisance consists of knowingly creating, performing or maintaining
anything affecting any number of citizens without lawful authority which is ... injurious to
public health....”

Il. The Notice of Removal (Doc. 1)

Defendants contend that this Court has federal question jurisdiction because Plaintiffs

public nuisance claims “arise[] under the Constitution, laws, or treatises of the United States.”
Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 4 of 11

28 U.S.C. § 1331. Specifically, Defendants assert that Plaintiff's allegation that the Santa Teresa
Plant’s harmful levels of EtO emissions “constitute a public nuisance raise a substantial federal
question....” (Doc. 1) at { 27. Defendants also assert that the Court has supplemental subject
matter jurisdiction over the remaining state law causes of action. See 28 U.S.C. § 1367(a).

Ill. Discussion

A defendant can remove a state case to federal district court if the federal district court
would have original jurisdiction over the matter. 28 U.S.C. § 1441(a). However, “[s]ince
federal courts are courts of limited jurisdiction, [courts] presume no jurisdiction exists absent an
adequate showing by the party invoking federal jurisdiction.” Dutcher v. Matheson, 733 F.3d
980, 985 (10th Cir. 2013) (citation omitted). “As the parties removing this case to federal court,
[Defendants] bear the burden of establishing jurisdiction by a preponderance of the evidence.”
Id.

“Congress has authorized the federal district courts to exercise original jurisdiction in ‘all
civil actions arising under the Constitution, laws, or treaties of the United States,’ 28 U.S.C. §
1331....” Gunn v. Minton, 568 U.S. 251, 257 (2013). “To determine whether [a] claim arises
under federal law, [courts] examine the ‘well[-]pleaded’ allegations of the complaint and ignore
potential defenses....””» Devon Energy Prod. Co., L.P. v. Mosaic Potash Carlsbad, Inc., 693 F.3d
1195, 1202 (10th Cir. 2012) (quoting Beneficial Nat'l Bank y. Anderson, 539 U.S. 1, 6 (2003)).
“Under the ‘well-pleaded complaint’ rule, ‘a suit arises under federal law only when the
plaintiffs statement of his own cause of action shows that it is based on federal law.’” Jd.
(citation and internal quotation marks omitted). “This rule ‘makes the plaintiff the master of the
claim.’” Jd. (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)). In other words,

“[b]y omitting federal claims from a complaint, a plaintiff can [generally] guarantee an action
Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 5 of 11

will be heard in state court.” Jd. (quoting Qwest Corp. v. City of Santa Fe, 380 F.3d 1258, 1264
n. 1 (10th Cir. 2004)).

“Under the ‘artful pleading’ doctrine, however, a plaintiff may not defeat removal by
failing to plead federal questions that are essential elements of the plaintiff's claim.” Turgeau v.
Admin. Rev. Bd., 446 F.3d 1052, 1060 (10th Cir. 2006) (citation omitted). Similarly, a
recognized exception to the well-pleaded complaint rule occurs when “there is a substantial,
disputed federal-law issue necessarily embedded in [the plaintiffs] state-law claims.” Devon
Energy Prod. Co., L.P., 693 F.3d at 1203-04. As the United States Supreme Court in Gunn
recognized, only a “slim” category of cases with their origins in state law can arise under federal
law. Gunn, 568 U.S. at 258. In those cases, “federal jurisdiction over a state law claim will lie if
a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of
resolution in federal court without disrupting the federal-state balance approved by Congress.”
Id.

[A] few important principles” mark “[t]he narrow boundaries of the substantial question
category” of federal question jurisdiction. Becker v. Ute Indian Tribe of the Uintah & Ouray
Rsrv., 770 F.3d 944, 947 (10th Cir. 2014). First, “the mere presence of a federal issue in a state
cause of action does not automatically confer federal-question jurisdiction.” Jd. (quoting Merrell
Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 813 (1986)). Second, federal question jurisdiction
cannot “depend solely on ‘a federal defense, ... even if the defense is anticipated in the plaintiff's
complaint, and even if both parties concede that the federal defense is the only question truly at
issue.’” Jd. (quoting Caterpillar Inc., 482 U.S. at 393). “Finally, if a claim does not present ‘a
nearly pure issue of law, one that could be settled once and for all and thereafter would govern

numerous ... cases,’ but rather is ‘fact-bound and situation-specific,’ then federal question
Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 6 of 11

jurisdiction will generally be inappropriate.” Jd. at 947-48 (quoting Empire Healthchoice
Assurance, Inc. v. McVeigh, 547 U.S. 677, 700-01 (2006)).

Defendants argue first that the public nuisance claims necessarily raise a federal issue.
Defendants contend that an essential element of the statutory public nuisance claim is that the
public nuisance occurred “without lawful authority.” See NMSA 1978, § 30-8-1. In this case,
Defendants assert that to determine whether the use and emission of EtO at the Santa Teresa
Plant was “without lawful authority” one must apply and interpret federal EPA regulations
promulgated under the Clean Air Act that control the industrial use of EtO, including
Defendants’ permit to operate the Santa Teresa Plant. Defendants conclude that this need to
apply and interpret federal regulations necessarily raises a federal question.

Although the “without lawful authority” language appears to be an element of a statutory
public nuisance claim, New Mexico courts have found that language provides a defense. See
State ex rel. Smith v. Riley, 1997-NMCA-063, 9 8-9, 12, 123 N.M. 453 (concluding, in
alternative, that “Petitioners have not stated a claim under Section 30-8-1 because they have not
alleged that Respondents did not have lawful authority”). In the context of public works projects
that may constitute a public nuisance, the New Mexico Court of Appeals promulgated the
following rules:

If the public works project is in existence and poses a present nuisance, due authorization

is a qualified defense; courts may or may not decide that despite the defense the project is

still a nuisance. However, if the project has yet to be constructed and is challenged as an
anticipatory nuisance in fact, due authorization—as we have defined it in this opinion—is
an absolute defense; courts will summarily conclude that there is no basis for a finding of
nuisance.

City of Albuquerque IT, 1994-NMSC-126 at § 63 (emphasis added). In promulgating those rules,

the New Mexico Court of Appeals referred to Section 30-8-1’s “without lawful authority”

language to formulate the issue in that case: “In a complicated project like the building of a
Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 7 of 11

bridge, does the fact that it complies with lawful authority preclude any claim of public
nuisance?” Jd. at § 62. The New Mexico Court of Appeals then observed that “[a]s this [public
nuisance] statute relates to public works projects, ‘lawful authority’ is synonymous with ‘due
authorization’ as we have defined it above: conformance with all the federal, state, and local
laws, rules, and regulations pertinent to that particular project.” Jd. Ina related case, the New
Mexico Court of Appeals determined that “the City’s constitutional and statutory authority to
construct public highways and bridges constitutes a valid defense to a claim of nuisance per se
under either” statutory or common law public nuisance law. City of Albuquerque I, 1991-
NMCA-015 at § 15 (emphasis added).

From those New Mexico cases, one could reasonably conclude that the “without lawful
authority” language in the public nuisance statute can provide the basis for a defense and is not
an element of a public nuisance claim. Such a defense does not “necessarily” raise a federal
issue. See Schumacher v. Sterigenics U.S., LLC, 394 F. Supp. 3d 837, 844 (N.D. Ill. 2019)
(noting that “[a]lthough Defendants may ultimately choose to defend against Plaintiffs’ claims
by introducing evidence that they complied with federal law, it is well settled that this would not
be a basis for the exercise of federal jurisdiction”).

Assuming for the sake of argument that Plaintiff has “necessarily” raised a federal issue
in its public nuisance claims, the next issue in determining if a substantial federal question exists
is whether the parties actually dispute the federal issue. Here, Plaintiff does not assert in their
public nuisance causes of action that Defendants violated any federal regulations or federal
statute. Instead, Plaintiff simply alleges that Defendants knowingly created and maintained a
public nuisance by injuring the health of the public through its emission of toxic levels of EtO.

Plaintiff's public nuisance “claims can succeed without reference to any federal statute” or
Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 8 of 11

regulation. Jd. at 845. In other words, even if a jury found that Defendants “complied with
federal standards, the jury could nevertheless determine that state [public nuisance] common law
[and the state statutory public nuisance law] impose[] a standard of care higher than that
expressly required by federal law.” Jd. For these reasons, the federal issue, whether Defendants
had lawful authority for their EtO emissions under EPA regulations and the Clean Air Act, is not
actually disputed in this case.

Even so, Defendants argue that the public nuisance claims raise substantial issues of
federal law related to the application and interpretation of EPA regulations. Defendants maintain
that the outcome of the public nuisance claims will impact “the entire medical products
sterilization industry that is essential to the supply of medical products [in] the United States.”
(Doc. 14) at 17. Moreover, Defendants maintain that “the determination will impact the
regulatory framework that Congress and the EPA established to govern air emissions generally
and, specifically, the use and emission of E[t]O by medical sterilization facilities in the United
States.” Id.

The public nuisance claims, however, do “not present ‘a nearly pure issue of law, one that
could be settled once and for all and thereafter would govern numerous ... cases,’....” Becker,
770 F.3d at 947-48 (citation omitted). Rather, the public nuisance claims raise a factual question
specific to the Santa Teresa Plant: whether Defendants knowingly created, performed, or
maintained a situation at the Santa Teresa Plant that produced harmful EtO emissions resulting in
injury to the health of the public in the Santa Teresa area. See NMSA 1978, § 30-8-1. This
“fact-bound and situation-specific” question does not constitute a “substantial” federal question.
Becker, 770 F.3d at 948 (citation omitted) (stating that under those circumstances “federal

question jurisdiction will generally be inappropriate”).
Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 9 of 11

Finally, Defendants argue that the Court’s exercise of subject matter jurisdiction will not
upset any congressionally approved balance of federal and state judicial responsibilities. This
last requirement for substantial federal question jurisdiction “focuses principally on the nature of
the claim, the traditional forum for such a claim, and the volume of cases that would be
affected.” New York ex rel. Jacobson v. Wells Fargo Nat'l Bank, N.A., 824 F.3d 308, 316 (2d
Cir. 2016). In addition, “[a]bsent a special state interest in a category of litigation, or an express
congressional preference to avoid federal adjudication, federal questions that implicate
substantial federal interests will often be appropriately resolved in federal rather than state
court.” Jd.

In particular, Defendants note that the Clean Air Act provides a private right of action for
any “person,” including States, for violations of emission standards or limitations, and permits.
42 U.S.C. §§ 7604(a)(1) and (3), and 7602(e). The Clean Air Act also gives federal district
courts original jurisdiction over those actions. Jd. at § 7604(a). Yet, the Clean Air Act also
provides that nothing “shall preclude or deny the right of any State ... to adopt or enforce (1) any
standard or limitation respecting emissions of air pollutants or (2) any requirement respecting
control or abatement of air pollution; except that” the State “may not adopt or enforce any
emission standard or limitation which is less stringent than the standard or limitation under such
plan or section.” Jd. at § 7416. Furthermore, nothing in the citizen suit provision “or in any
other law of the United States shall be construed to prohibit, exclude, or restrict any State ...
from—(1) bringing any enforcement action or obtaining any judicial remedy or sanction in any
State or local court....” Jd. at § 7604(e).

To summarize, while the Court has subject matter jurisdiction over any lawsuit brought

by a State alleging violations of EPA regulations and the Clean Air Act, States also have the
Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 10 of 11

right to require even more stringent air pollution requirements than the Clean Air Act and to
bring suit in state court to enforce those requirements. Hence, Congress expressly contemplated
state lawsuits, like this one, which allege public nuisance claims based on the emission of air
pollutants that exceed EPA and Clean Air Act requirements. See Bell v. Cheswick Generating
Station, 734 F.3d 188, 198 (3d Cir. 2013) (acknowledging that circuit courts “have affirmed
decisions granting plaintiffs relief against sources of air pollution under state law nuisance
theory;” Her Majesty The Queen In Right of the Province of Ontario v. City of Detroit, 874 F.2d
332, 342-43 (6th Cir. 1989) (holding that “plain language of the [Clean Air Act’s] savings clause
... Clearly indicates that Congress did not wish to abolish state control”); Mayor & City Council
of Baltimore v. BP P.L.C., 388 F. Supp. 3d 538, 563 (D. Md. 2019), as amended (June 20, 2019),
aff'd, 952 F.3d 452 (4th Cir. 2020), cert. granted, 141 S. Ct. 222 (2020) (noting that “language of
these provisions unequivocally demonstrates that ‘Congress did not intend the federal causes of
action under [the Clean Air Act] to be exclusive”’) (citation and internal quotation marks
omitted).

The Court further recognizes that public nuisance claims are typically of a state nature
and traditionally tried in state court. See McDougall v. CRC Indus., Inc., 2021 WL 810635, at *9
(D. Minn.) (noting that “[p]ublic nuisance claims have traditionally been the purview of the
state”); City of Philadelphia v. Beretta U.S.A., Corp., 126 F. Supp. 2d 882, 893 (E.D. Pa. 2000),
aff'd, 277 F.3d 415 (3d Cir. 2002) (observing that “public nuisance claim ... seeks to exert
traditional state power”). Given that the Clean Air Act allows for more stringent state limitations
on emissions and state lawsuits to enforce those limitations, forcing Plaintiff to litigate, in federal

court, its more exacting state public nuisance claims, claims traditionally brought by States in

10
Case 2:20-cv-01355-KG-KRS Document 34 Filed 04/13/21 Page 11 of 11

state court, would upset the congressionally approved balance of federal and state judicial
responsibilities set forth in the Clean Air Act.

For all of the above reasons, Plaintiffs public nuisance claims do not “necessarily
depend|[] on resolution of a substantial question of federal law” and, thus, do not fall within the
“slim” category of state law cases arising under federal law. Gunn, 568 U.S. at 258; Empire
Healthchoice Assurance, Inc., 547 U.S. at 690. As such, the Court cannot conclude that Plaintiff
artfully drafted the Complaint to avoid federal jurisdiction. Under the well-pleaded complaint
rule, Plaintiff, as master of its complaint, should have its lawsuit heard in state court. Put another
way, Defendants have not met their burden of establishing federal question jurisdiction by a
preponderance of the evidence. A remand is appropriate under these circumstances.

IT IS ORDERED that

1. The State of New Mexico’s Motion to Remand (Doc. 4) is granted; and

2. this lawsuit is remanded to the Third Judicial District Court, Dona Ana County, State

of New Mexico.

 

11
